BLANOHARD, J.
The preliminary order granted on this application was that the defendant Recorder and defendant Judge send up the record of the case of the City of New Orleans vs. Theresa Caillouet, to the end that the validity of the proceedings taken therein by the Recorder, affirmed by the Judge of the Criminal District Court for the Parish of Orleans, be enquired into, and to the further end of determining whether or not the writ of prohibition applied for should be granted.
The papers were sent up. Examination of the same and consideration of the arguments presented, have led to the conclusion that the proceedings, against which objection is raised, are regular and valid, and that no ground exists for the issuance of the writ of prohibition applied for.
Theresa Caillouet, a girl seventeen (17) years of age, was proceeded against, at the instance of her mother, for vagrancy under City Ordinance No. 2272, Council Series of the City of New Orleans.
This Ordinance prescribes, among other things, that all children engaged in any occupation dangerous to their morals, or of a tendency to produce habits of idleness and vice, shall be deemed juvenile vagrants and shall be brought before the Mayor, or other competent court and shall be disposed of-according to the laws establishing houses of juvenile delinquents and vagrants; that all boys shall be committed to the Boys’ Plouse of Refuge, and girls to the House of Good Shepherd.
The girl. Theresa, was found by the Recorder to be engaged in an occupation, or about to engage in an occupation, dangerous to her morals, and this, too, against the wishes of her mother, who, unable to control her, invoked the interposition of the Recorder.
That official committed her to the House of Good Shepherd.
An appeal was prosecuted to the Criminal District Court, which tribunal affirmed the judgment of the Recorder;
Whereupon the application aforesaid for writs of certiorari and prohibition was made here.
The contention of the relatrix is that, under the law, the jurisdiction and authority of Recorders of the City of New Orleans to punish for violation of City Ordinances is limited to a fine not exceeding Twenty-five Dollars ($25.00), or imprisonment not exceeding thirty (30) days, or both; and that in committing her to the House of Good Shepherd until she reaches the age of eighteen (18) years—a period longer than thirty (30) days he exceeds his authority.
Her further contention is that City Ordinance No. 2272, O. S., is illegal, null and void in that it provides a penalty different from that authorized by law.
Neither contention is sound.
The law cited by counsel for relatrix, limiting the jurisdiction of the Recorders to a fine of Twenty-five Dollars ($25.00), or imprisonment not exceeding thirty (30) days, applies to cases of infraction of the City Ordinances. That is to say, where an offense has been committed through violation of some City Ordinance.
It does not apply to cases arising under the Ordinance relating to juvenile vagrants, for the reason that the party proceeded against under such ordinance is not charged with the commission of any offense and is not punished by any sentence of imprisonment in the ordinary sense of that term.
When a young girl, as here, is arrested as a vagrant and is proven to be a vagrant and is ordered confined to the House of Good. Shepherd, she is not, in law, imprisoned. She has committed no crime to be punished for by ¡imprisonment. She is merely put in a house of correction to save her from herself, to preserve her morals, and she is detained there until she reaches the age of eighteen (18) years, at which time it is supposed she will have more discretion and prudence and be better able to care for herself and avoid the pitfalls that beset the pathway of young women.
The Ordinance, therefore, which authorizes, this detention in the House of Good Shepherd is not one that falls within the jurisdictional limit of authority as to fine and imprisonment prescribed for Recorders in Act No. 143, p. 250, of 189S, and section 12 of Act No. 131, p. 201, of 1877.
In the law giving Recorders full power and authority to enforce all Ordinances of the City of New Orleans, is found warrant for-*229the action, taken in the case under consideration.
The writs applied for are denied at the cost of the applicant.
MONROE, J, concurs in the decree.